Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 11/9/21 where applicant elected Invention I, claims 1-9.  Claims 1-15 are pending with claims 10-15 being withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkawy et al. (US 6,589,206) (“Sharkawy”) in view of Montero et al. (ES 1196087) (“Montero”).  Montero discloses: 
An apparatus comprising: a cannula 28 having a proximal and a distal end; the proximal end being attached to a y-connector 30 having a first branch 32 and a second branch 34 (Figs. 6, 12); a catheter 2 (Fig. 12) comprising an inflatable balloon 4, a hub (unidentified hub shown directly below reference numeral 10 in Fig. 12), a balloon port 6 (inflation lumen), and a distal port (distal portion of catheter 2 within inflated balloon 4 shown in Fig. 12); wherein the catheter 2 extends through the second branch 34 and into the cannula 28 (Fig. 12).
	Sharkawy discloses a stop (hemostatic valve 36) affixed to the second arm 34 but does not directly disclose a rubber stop affixed to the second branch.  The hemostatic valve 36 does act as a seal, C4L24-25.  Montero, in the analogous art, teaches a y-connector which could be substituted for the y-connector in Sharkawy.  The y-connector in Montero teaches a second branch 5 comprising rubber sealing means 51 (see claim 6—Montero).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to 
Sharkawy further discloses: first branch 32 is connected to a perfusion line, Fig. 12, C4L34-35.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkawy in view of Montero further in view of Macoviak et al. (US 6,508,777) (“Macoviak”).
Sharkawy/Montero discloses the invention as substantially claimed (see above) but does not directly disclose a syringe, attached through a stopcock, to the balloon port.  However, this attachment to the second arm 34 is well known.  Macoviak, in the analogous art, teaches this feature, Figs. 9-10, C16L19,32-35.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included, as taught by Macoviak, a syringe for balloon inflation to the invention of Sharkawy/Montero because having a syringe attached through a stopcock to the balloon port would allow the operator greater control to the inflation of the balloon.  Furthermore, syringe-controlled inflation is well-known within the field of balloon occlusion devices and thus the modification would have required only routine skill in the art.
	According to claim 4: Sharkawy further discloses: the catheter has a retracted position in which the balloon is deflated and positioned inside the distal end of the cannula (C4L23-25—before the placement its retracted), and wherein 
Claim 5: The catheter is configured to be advanced through the cannula by the predetermined length to an extended position, and the balloon is inflated in the extended position. Fig. 12--Sharkawy
Claim 6: the hub and the rubber stop are configured to be engaged by press-fit to form a watertight seal.—Sharkawy/Montero (see above)
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkawy in view of Montero further in view of Macoviak.
The combinations do not directly disclose the dimensional limitations as claimed by claims 7-9.
The predetermined length of catheter extension being 20 cm; the cannula is tapered from the proximal end down to the distal end (this is shown in Sharkawy Fig. 6), and wherein the distal end is 24 French in diameter; and wherein the catheter is 7 French in diameter are obvious design considerations.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have changed the French diameter size or the catheter length because such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEANNA K HALL/         Primary Examiner, Art Unit 3783